COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 In the Interest of X. A. H. B., a Child,     '
                                                              No. 08-15-00319-CV
                              Appellant.      '
                                                                Appeal from the
                                              '
                                                               65th District Court
                                              '
                                                            of El Paso County, Texas
                                              '

                                               '             (TC# 2014DCM7157)

                                               '

                                            ORDER

       The Court GRANTS the Appellant’s first motion for extension of time to file the brief

until December 9, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Celia Villasenor, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 9, 2015.

       IT IS SO ORDERED this 25th day of November, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.